Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2-25 are pending per preliminary amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 17 recites “the system of claim 9” despite claim 9 being a method claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-9 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because, under a broadest reasonable interpretation in light of the specification, “machine-readable medium” includes transitory signals.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a) Rongo (US 20150121470): “In the embodiment illustrated in FIG. 6, it is assumed that the second IoT device 602 is the first device operating on the IoT network to detect a configuration request by the first IoT device 600 to onboard to the IoT network. In an embodiment, the first IoT device 600 is able to encode information and transmit output signals carrying the encoded information on a non-primary communication interface 601, that is, an interface other than a primary interface for conventional wireless communications, such as Wi-Fi or Bluetooth, for example. In an embodiment in which the first IoT device 600 is an LED light bulb capable of transmitting modulated visible light carrying encoded information, for example, the light bulb may transmit the information-carrying light to the second IoT device 600, which has a light sensor to detect the light from the LED light bulb and is capable of demodulating…” (par. 0076).
b) Liu (US 20170195318): “…one embodiment of an Internet of Things (IoT) hub comprises: a local wireless communication interface to establish local wireless connections with one or more IoT devices and/or IoT extender hubs; a network router to establish network connections over the Internet on behalf of the IoT devices and/or IoT extender hubs; an authentication module pre-configured with a passphrase and a hidden service set identifier (SSID), the authentication module to receive a connection requests from the IoT devices and/or an IoT extender hubs and to grant the connection requests when the IoT devices and/or IoT extender hubs use the pre-configured passphrase and hidden SSID; and a firewall of the IoT hub to block all outgoing and incoming connection requests other than those directed to designated servers of an IoT service with known host names.” (abstract).
c) Britt (US 20170171607): “As illustrated, the IoT cloud service 2420 may include an IoT device database 2430 comprising database records for each of the IoT devices 2401-2403 and IoT hubs 2405 configured in the system (which may include a plurality of IoT hubs and devices not shown in FIG. 24). IoT device management logic 2415 creates the database records for new IoT devices and updates the IoT device records in response to data transmitted by each of the IoT devices 2401-2403. The IoT device management logic 2415 may also implement the various security/encryption functions described above to add new devices to the system (e.g., using QR codes/barcodes) and use keys to encrypt communications and/or generate digital signatures when communicating with the IoT devices 2401-2403.” (par. 02333)

Allowable Subject Matter
Claims 10 and 18 allowed. Claims 11-16 and 19-25 are allowable by virtue of their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801. The examiner can normally be reached M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443